Citation Nr: 0400990	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-01 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for ulcers.

4.  Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran had recognized guerilla service from February 
1945 to May 1945 and service in the regular Philippine Army 
from May 1945 to October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for pulmonary tuberculosis, arthritis, 
ulcers, and asthma.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
post service diagnosis of pulmonary tuberculosis and service.

2.  There is no competent evidence of a post service 
diagnosis of arthritis.

3.  There is no competent evidence of a post service 
diagnosis of ulcers.

4.  There is no competent evidence of a post service 
diagnosis of asthma.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by service nor was it manifested to a compensable degree 
within three years following the veteran's discharge from 
service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Arthritis was not incurred in or aggravated by service 
nor was it manifested to a compensable degree within one year 
following the veteran's discharge from service.  38 U.S.C.A. 
§§ 1110, 1101, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

3.  Ulcers were not incurred in or aggravated by service nor 
were they manifested to a compensable degree within one year 
following the veteran's discharge from service.  38 U.S.C.A. 
§§ 1110, 1101, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

4.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for service connection by means of the July 2002 
letter, the October 2002 rating decision, and the January 
2003 statement of the case.  In the July 2002 letter, the RO 
explained that in order for service connection to be granted, 
the evidence must show three things: (1) an injury or a 
disease that was incurred in or aggravated during service; 
(2) a current disability; and (3) a relationship between the 
current disability and the disease or injury during service.  
The RO stated that the veteran should submit medical evidence 
that he presently suffered from pulmonary tuberculosis, 
arthritis, ulcers, and asthma; medical or lay evidence of 
incurrence or aggravations of these diseases in service; and 
medical evidence of a nexus between the current disability 
and the disease or injury in service.  In the rating decision 
and the statement of the case, the RO explained which of 
those three elements of evidence was missing, which was that 
there was no nexus between the post service disabilities and 
service.  The RO further stated that the veteran had not 
brought forth evidence of manifestations of any of the 
disabilities within the applicable presumption periods.  For 
example, the RO stated that arthritis and ulcers had a one-
year presumption period and that pulmonary tuberculosis had a 
three-year presumption period.  In the statement of the case, 
the RO reiterated that the veteran had not brought forth 
competent evidence of a nexus between the post service 
disabilities and service.  In the statement of the case, the 
RO also provided the veteran with the pertinent laws and 
regulations that are applicable to his claims.  Based on the 
above, the Board finds that VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed to substantiate his claims.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
July 2002 letter, the RO informed the veteran that it must 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim, such as medical 
records, employment records, or records from other federal 
agencies.  It told the veteran that as long as he adequately 
identified the records, that VA would assist in obtaining 
them, but noted that he had the ultimate responsibility to 
make sure that the records were received by VA.  The RO 
specifically asked the veteran to tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO obtained the veteran's service 
medical records.  The veteran indicated that he had received 
treatment at the Veterans Memorial Medical Center in Quezon 
City.  The record reflects that the RO sought to obtain those 
records and that the facility responded stating that it had 
no records pertaining to the veteran.  There is a medical 
certificate from that facility that has been associated with 
the claims file.  The veteran has not indicated having 
received any other treatment for these disabilities other 
than at the Veterans Memorial Medical Center or that there 
are other records that have not been obtained.  

Although an examination was not provided in connection with 
the veteran's claims for service connection, the Board finds 
that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on 
these claims.  Specifically, under the new law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Here, the evidence 
does not indicate that the disabilities may be associated 
with the veteran's active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  The veteran has brought forth 
evidence of a current diagnosis of pulmonary tuberculosis; 
however, he has not brought forth any evidence suggestive of 
a causal connection between the current disability and 
service.  The RO informed him that he would need medical 
evidence of a relationship between the current disability and 
service, and the veteran has not provided such evidence.  
Additionally, the veteran has not brought forth competent 
evidence of post service diagnoses of arthritis, ulcers, or 
asthma.  Without evidence of a current disability, or 
persistent or recurrent symptoms of the disability, VA is not 
under a duty to have the veteran examined.  See 38 U.S.C.A. 
§ 5103A(d).  Therefore, the Board finds that the RO was under 
no obligation to order examinations in relation to these 
claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.



II.  Decision

Service medical records show that in February 1946, physical 
examination of the musculoskeletal system revealed no 
defects.  Examination of the lungs and abdomen were normal.  
A separate examination done that same month showed normal 
findings for examinations of the musculoskeletal system and 
the lungs.

A July 2002 medical certificate indicates that the veteran 
had been seen at that time at the Veterans Memorial Medical 
Center and was found to be suffering from pulmonary 
tuberculosis, class IV, chronic obstructive pulmonary 
disease, and a disability that is illegible but could be 
osteoarthritis.

In July 2002, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, stating 
that he was seeking service connection for pulmonary 
tuberculosis, arthritis, ulcers, and asthma.

The veteran alleges that these four disabilities are service 
related.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
chronic disease, such as arthritis and ulcers, may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection for pulmonary tuberculosis may be granted if 
manifest to a compensable degree within three years of 
separation from service.  Id.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for pulmonary tuberculosis.  The 
service medical records are silent for any disease to the 
veteran's lungs, and there is no evidence of record to show 
manifestations of pulmonary tuberculosis to a compensable 
degree within three years following the veteran's discharge 
from service.  The first showing of pulmonary tuberculosis is 
in the July 2002 medical certificate, which is more than 50 
years following the veteran's discharge from service.  
Additionally, there is no competent evidence of a nexus 
between the post service diagnosis of pulmonary tuberculosis 
and service.  While the veteran has attributed his pulmonary 
tuberculosis to service, he has not been shown to have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for pulmonary tuberculosis cannot be granted 
because he has not brought forth competent evidence of a 
nexus between the current diagnosis of pulmonary tuberculosis 
and service, to include manifestations of such to a 
compensable degree within three years following the veteran's 
discharge from service.  Accordingly, for the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against the claim for service connection for pulmonary 
tuberculosis, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

As to the claims for service connection for arthritis, 
ulcers, and asthma, the Board has carefully reviewed the 
evidence of record and finds that the preponderance of the 
evidence is against the grant of service connection for any 
of these disorders.  The service medical records are silent 
for any showing of a disease or injury related to these 
disabilities.  The July 2002 medical certificate does not 
diagnose the veteran with arthritis, ulcers, or asthma.  
Thus, the veteran has not brought forth any competent 
evidence of current disabilities of arthritis, ulcers, or 
asthma.

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a) (service 
connection means facts showing "a particular injury or 
disease resulting in disability [that] was incurred 
coincident with service. . . ."); see also Sanchez-Benitez, 
259 F.3d 1356 (absent a disease or injury incurred during 
service, a veteran cannot satisfy the basic VA compensation 
statutes).  Here, as stated above, the veteran has not 
brought forth competent evidence of disabilities of 
arthritis, ulcers, or asthma.  Therefore, without competent 
evidence of current disabilities, service connection cannot 
be granted for such disabilities.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

While the veteran has asserted that he has arthritis, ulcers, 
and asthma, he is not competent to make that assertion, as 
that requires a medical opinion.  See Espiritu, 2 Vet. App. 
at 494.  Thus, his statement does not provide a basis to 
grant service connection for any of these disorders.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for arthritis, ulcers, and asthma, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

The Board notes that if the illegible indication in the July 
2002 medical certificate is a diagnosis of osteoarthritis, 
the veteran's claim for such disease process would still be 
denied.  There is no evidence that this was manifested to a 
compensable degree within one year following the veteran's 
discharge from service or that it is related to service.  
And, as stated above, the veteran is not competent to relate 
a post service diagnosis to service, particularly when there 
is no evidence of continuity of symptomatology or treatment 
for arthritis soon after service.  Whether the veteran 
provided a post service diagnosis of arthritis or not, the 
claim for service connection for arthritis cannot be granted 
for the above reasons.


ORDER

Service connection for pulmonary tuberculosis is denied.

Service connection for arthritis is denied.

Service connection for ulcers is denied.

Service connection for asthma is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



